Case 2:19-cv-00881-JDC-KK Document 35 Filed 04/28/21 Page 1 of 1 PageID #: 171




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


CHARLES HARDIN ET AL.                            CASE NO. 2:19-CV-00881

VERSUS                                           JUDGE JAMES D. CAIN, JR.

PINNACLE ENTERTAINMENT INC ET                    MAGISTRATE JUDGE KAY
AL.


                                     JUDGMENT

      For the reasons stated in the accompanying Memorandum Ruling, IT IS

ORDERED, ADJUDGED, and DECREED that the Motion to Dismiss, or Alternatively,

Motion to Exclude Expert Evidence [doc. 31] be GRANTED and that this matter be

DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure 41(b).

Plaintiffs may move to reinstate the suit within 14 days, upon a showing of good cause.

      THUS DONE AND SIGNED in Chambers on this 28th day of April, 2021.




                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
